DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 2/22/2021 is acknowledged.  Claims 40, 43-45 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2021, with respect to 112(b) rejection of claims 40, 43 and 44 have been fully considered and are persuasive.  The amendments of these claims have removed the indefinite issues.  The 112(b) rejections of claims have been withdrawn. 
Applicant's arguments regarding the 103 rejections of claims 37-40, 42-46 based on Oka (US 2014/0197431 A1) and either Keller et al. (US 9070850 B2) or Seibel (US 2014/0061689 A1) filed 2/22/2021 have been fully considered but they are not persuasive. 
Regarding claim 37, the Applicant contends that it would not be obvious to combine Oka with either Keller or Seibel because such combination (by adding either portion 74 of Keller or 20 of Seibel would cover the terminal pads 3 or 4 in Fig. 1 of Oka and thus render the device of Oka inoperable.  The Examiner respectfully disagrees.
74 of Keller or 20 of Seibel, over the terminal pads (3 & 4 in Fig. 1 of Oka).  In fact, one may argue that the presence of these terminal pads would motivate one of ordinary skill in the art to apply either portion 74 of Keller or 20 of Seibel.  In paragraph [0083] of Oka, Oka discloses that external bonding wires will be used to bond to these terminal pads.  Such process might damage the top surface of the device as shown in Fig. 1 of Oka.  So it would be obvious for one of ordinary skill in the art to seek to provide some protection for the top surface.  The portion 74 of Keller or 20 of Seibel provides such protection.
In a more explicit manner, Seibel discloses embodiments (Figs. 6-9 of Seibel) where the protective layer does not cover the electrical terminal pads.  Without covering the terminal pads, the protective function of these cover layers (portion 74 of Keller or 20 of Seibel) still remain. 
The rejections of these claims are therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 37-40, 42, 45-46 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2014/0197431 A1) in view of Keller et al. (US 9070850 B2).
Regarding claim 37, Oka teaches a light emitter device (light emitting device 100 in Figs. 1-3 of Oka) comprising: 
a substrate (base member 1 in Fig. 1); 
one or more light emitting diodes (LEDs) (2a/2b) disposed over the substrate; 
a retention material (6 in Figs. 1-3), which is disposed over the substrate, wherein the retention material has at least a first wall (the reflecting member 6), which surrounds the one or more LEDS (see Fig. 2).
But Oka is silent as in teaching that the retention material extends to, and is coincident with, an edge of the substrate and has an outer layer, which is formed on a radially outer surface of the first wall, such that the outer -8-Serial No. 15/681,205 layer does not extend radially inwardly beyond an outer circumference of the first wall, and over the substrate, wherein the outer layer is configured to cover and protect a top surface of the substrate.  
Keller teaches a light emitter device package (30 in Figs. 2a-f of Keller).  The package comprises a protective layer (74 in Fig. 2f) covering the submount (32) top surface (40) between the lens (70) and the edge of the submount (as described in column 10 lines 8-15 of Keller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an outer layer (protective layer 74 in Keller) as disclosed by Keller in order to reduce damage and as stated in column 10 lines 10-13 of Keller).
As incorporated, the retention material of Oka can be defined to include both the reflecting member 6 (Figs. 1-3 of Oka), which is identified as the first wall, and the protective layer 74 of Keller, which is identified as the outer layer.  As such, the retention material extends to and coincident with an edge of the substrate as shown in Fig. 2d of Keller.  The lens 70 of Keller is analogous to the lens 9 of Oka, so this outer layer (74) only exists from the outer circumference of the first wall 6 of Oka to the edge, as described in column 10 lines 8-15 of Keller.
Regarding claim 38, Oka in view of Keller teaches all the limitations of the light emitter device of claim 37, and comprising an encapsulant (sealing member 7a/b in Fig. 3 of Oka) disposed over the one or more LEDs.  
Regarding claim 39, Oka in view of Keller teaches all the limitations of the light emitter device of claim 37, and comprising one or more structures (wiring portions 3b in Fig. 2 of Oka) on and/or in the substrate, wherein the outer layer and/or a portion of the retention material radially beyond the first wall covers the one or more structures on and/or in the substrate (as combined in claim 37 above, the protection layer 74 of Keller would cover the wiring portions 3b of Oka) and is configured to protect the one or more structures on and/or in the substrate (as described in column 10 lines 8-15 of Keller).  
Regarding claim 40, Oka in view of Keller teaches all the limitations of the light emitter device of claim 39, and also teaches wherein the one or more structures (wiring portions 3b/4b of Oka) on and/or in the substrate comprises: 
one or more traces (wiring portions 3b/4b are wiring traces); 

one or more traces and one or more wirebonds; 
one or more wirebonds and one or more ESD device; 
one or more traces and one or more ESD devices; or 
one or more traces, one or more wirebonds, and one or more ESD devices.  
Regarding claim 42, Oka in view of Keller teaches all the limitations of the light emitter device of claim 37, and also teaches wherein the outer layer is formed integrally with the first wall (as described in column 10 lines 13-15 of Keller, the outer layer 74 is formed together with the lens 70, which is analogous to lens 9 in Oka).  
Regarding claim 45, Oka in view of Keller teaches all the limitations of the light emitter device of claim 37, and also teaches wherein the outer layer and the retention material comprise identical materials (as described in column 10 lines 13-15 of Keller).  
Regarding claim 46, Oka in view of Keller teaches all the limitations of the light emitter device of claim 37, and also teaches wherein the retention material comprises a second wall (wall members 8 in Figs. 2-3 of Oka) to define a plurality of walls, the plurality of walls defining first and second light emitter zones (zones 7a and 7b in Fig. 2-3 of Oka) between respective walls of the plurality of walls.  
Regarding claim 51, Oka in view of Keller teaches all the limitations of the light emitter device of claim 37, and also teaches wherein the outer layer covers an entirety of the top surface of the substrate outside of the first wall (as combined in claim 37 above and shown in Fig. 2d of Keller).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Seibel (US 2014/0061689 A1).
Regarding claim 37, Oka teaches a light emitter device (light emitting device 100 in Figs. 1-3 of Oka) comprising: 
a substrate (base member 1 in Fig. 1); 
one or more light emitting diodes (LEDs) (2a) disposed over the substrate; 
a retention material (6 in Figs. 1-3), which is disposed over the substrate, wherein the retention material has at least a first wall (the reflecting member 6), which surrounds the one or more LEDS (see Fig. 2).
But Oka is silent as in teaching that the retention material extends to, and is coincident with, an edge of the substrate and has an outer layer, which is formed on a radially outer surface of the first wall, such that the outer -8-Serial No. 15/681,205layer does not extend radially inwardly beyond an outer circumference of the first wall, and over the substrate, wherein the outer layer is configured to cover and protect a top surface of the substrate.  
Seibel teaches a light emitter device package (see Figs. 1-2 of Seibel).  The package comprises an outer layer (20) covering the top surface of the substrate (4) from the lens (as shown in Figs. 1-2, the solder mask 20 is from the base of the lens 6 to the edge of the substrate).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an outer layer (20) as disclosed by Seibel in order to reduce damage during subsequent processing steps and use (this is implicit function of solder mask as known in the art).
6 (Figs. 1-3 of Oka), which is identified as the first wall, and the solder mask 20 of Seibel, which is identified as the outer layer.  As such, the retention material extends to and coincident with an edge of the substrate as shown in Fig. 2 of Seibel.  The lens 6 of Seibel is analogous to the lens 9 of Oka, so this outer layer (20) only exists from the outer circumference of the first wall 6 of Oka to the edge, as shown in Fig. 2 of Seibel.
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Seibel, as applied to claim 37 above, and further in view of Tanaka et al. (US 2009/0202793 A1) (hereinafter referred to as Tanaka).
Regarding claim 43, Oka in view of Seibel teaches all the limitations of the light emitter device of claim 37, but is silent as in teaching wherein the outer layer and the first wall comprise different materials (Oka discloses that the first wall 6 is made of epoxy resin, see [0092] of Oka, while Seibel is silent as on what the solder mask 20 is made of).  
Tanaka teaches that photosensitive polyimide is used for solder mask in order to have better solder heat resistance, chemical resistance (see [0004] of Tanaka).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made solder mask 20 of Oka-Seibel from polyimide in order to have better solder heat resistance, chemical resistance (see [0004] of Tanaka). 
As incorporated, the outer layer and the first wall are made of different materials.
Regarding claim 44, Oka in view of Keller teaches all the limitations of the light emitter device of claim 43, and also teaches wherein the outer layer and the first wall comprise materials with different viscosities (as combined in claim 43 above, the outer layer and the first wall are made of different materials, i.e. epoxy and polyimide, so they have different viscosities).  

Allowable Subject Matter
Claims 1-9, 11-16, 18, 19, 21-23, 25-36, 47 and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a light emitter device with “a first encapsulant disposed in the first light emitter zone; a second encapsulant, which comprises a different encapsulant material from the first encapsulant, disposed in the second light emitter zone;” and “at least one LED arranged on the top surface of the submount in a third light emitter zone, wherein the at least one LED is electrically connected to the third set of electrically conductive traces;” with “wherein the at least one LED is different from the first and second pluralities of LEDs, wherein the first plurality of LEDs, the second plurality of LEDs, and the at least one LED are individually addressable, and wherein the first and second light emitter zones are arranged circumferentially around a perimeter of the third light emitter zone, such that the second light emitter zone circumferentially surrounds the third light emitter zone and is circumferentially -2-Serial No. 15/681,205surrounded by the first light emitter zone” along with other limitations of claim 1.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a light emitter device with first, second, third and fourth light emitter zones, with “a first encapsulant disposed in the first light emitter zone; a second encapsulant disposed in the second light emitter zone;” and “a third encapsulant dispensed in the third light emitter zone, … and a fourth encapsulant dispensed in the fourth light emitter zone; … wherein the first and second light emitter zones are arranged circumferentially around a perimeter of the third light emitter zone, such that the second light emitter zone circumferentially surrounds the third light emitter zone and is circumferentially surrounded by the first light emitter zone; and wherein each of the first, second, third, and fourth encapsulants comprise different encapsulant materials” along with other limitations in the claim.
Regarding claim 47, the prior art of record does not disclose or fairly suggest a light emitter device comprising a first and second light emitter zone with “wherein the one or more first LEDs are surface mount devices (SMD) that are electrically connected to the first set of electrically conductive traces by electrically conductive pads on a bottom surface of the one or more first LEDs” and “wherein the one or more second LEDs have electrically conductive pads on a top surface thereof and are electrically connected to the second set of electrically conductive traces by wirebonds” and “a first encapsulant disposed over the one or more first LEDs in the first light emitter zone; and a second encapsulant disposed over the one or more second LEDs in the second light emitter zone; -10-Serial No. 15/681,205wherein the first encapsulant is different from the second encapsulant, such that a light output from the first light emitter zone is different from a light output from the second light emitter zone; wherein a light output intensity of the first 
The closest prior art of record are Terakami et al. (US 2015/0076534 A1), Hussell et al. (US 8729589 B2), Kuriki (2017/0211761 A1), and Oka (US 2014/0197431 A1). 
Terakami teaches a light emitter device with three different light emitter zones, wherein the LEDs in each light emitter zone are controlled separately (from the LEDs in the other zones).  Hussell discloses a light emitter device with three different light emitter zones.  Neither Terakami nor Hussell teaches a fourth light emitter zone with fourth plurality of LEDs. On the other hand, Kuriki teaches a light emitter device with a central unit (2A in Fig. 3A of Kuriki), and an outer ring made of peripheral units (3A in Fig. 3A).  The outer ring and the central unit can be controlled independently (see [0051] of Kuriki).  Kuriki teaches that the additional rings can be added to this structure.  However, there is no references that teaches that all four encapsulants are different encapsulant materials.  Furthermore, there is no obvious motivations to change the encapsulant materials from one emitter zone to another zone.
Oka teaches a light emitter device with four different light emitter zones that care controlled individually (as suggested by the discussion in [0053] of Oka).  The encapsulant materials of the different light emitter zones can be different from one another.  However, there is no motivation to make the LEDs in one light emitter zone SMD type while the LEDs in another zone is top-connected type (by wire bonds).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Tuan A Hoang/           Examiner, Art Unit 2822